DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 18-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,213,272.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The difference between the application claims and the patent claims lies in the fact that the patent claims include more element(s) and are thus much specific.  The application claims are generally broad and generic to the patent claims.  Thus the invention(s) of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.



Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 18-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 18 newly recites:
“a back mass body of singular material construction” (line 17);
“the printed circuit board assembly determines the loaded resonant frequency of the piezoelectric transducer without the use of a microprocessor executing a proportional-integral-derivative (PID) control algorithm” (lines 24-26).  
Such recitations lack support from the original disclosure and therefore is considered to be new matter. 
	All dependent claims are rejected based on dependency.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (2007/0066978) in view of Ross et al. (2013/0331875) and Akagane (2013/0274637). 
Regarding claim 18, Schafer et al. discloses a cordless device 3000 (Fig. 1) for activating intracanal irrigants during endodontic procedures.  Note that Schafer et al. discloses “a wireless, i.e. cordless, communication system can provide the communication path between power supply 2000 and handpiece 3000” (paragraph 132).  The device 3000 comprising: a top housing 3000, a bottom housing 3100, and a back housing 3105 (Fig. 7A), forming a contra-angled device body having a body proximal end 3115 and a body distal end 3105; a button 3155 on the top housing for controlling ultrasonic activation (Fig. 7A).  
Schafer further discloses a printed circuit board assembly located proximate a midline of the device body between the top and bottom housings (paragraph 138); an ultrasonic piezoelectric transducer 3520 located distally between the top and bottom housings (Fig. 11A; paragraph 58); wherein the ultrasonic piezoelectric transducer comprises: a piezoelectric ceramic stack 3520 with a stack first side and a stack second side including a plurality of piezoelectric discs 3520; a back mass body 3515, a horn 3510 for amplifying mechanical vibrations by the piezoelectric stack assembly 3520, and a treatment tip 4000 located at the body distal end that mechanically mates to the horn 3510 of the piezoelectric transducer; wherein, the mechanical vibrations from the ultrasonic piezoelectric transducer are transferred to the intracanal irrigants via the treatment tip to achieve intracanal irrigant activation (Figs. 1-12; paragraph 58).  
 	Note that Schafer et al. discloses “a wireless, i.e. cordless, communication system can provide the communication path between power supply 2000 and handpiece 3000” (paragraph 132); but fails to explicitly disclose an electrical power source contained within the device body as claimed.  Ross discloses a surgical device that employs power derived from a battery within the handpiece 112 (Fig. 3; paragraph 46) alternatively to the power from electrical mains 206 (Fig. 2; paragraph 44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer by substituting the external power source with a power source, e.g. a battery, within the handpiece, as taught by Ross as alternative suitable power source well known in the field in order to achieve wireless convenience and easy handling of the device.  
Schafer discloses the back mass body 3515 but fails to disclose a series of rings of different radii is interposed between the back mass first and second ends, as claimed.  Akagane discloses a piezoelectric assembly 25 (Figs. 3-4) comprising backmass 51/53, wherein a series of rings 33A-33F, 41A-41D, 45A-45C, are interposed between the back mass first and second ends 51A, 51B (Fig. 4; paragraph 40).  Note that the series of rings 33, 41, 45, have different radii at 37-38 (Fig. 3; paragraph 36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer by including a backmass with a series of rings of different radii as taught by Akagane in order to provide appropriate electrodes among the piezoelectric elements so as to provide electrical connectivity as taught by Akagane.  
	As to claim 20, Schafer discloses the transducer having a relevant, i.e. critical, length according to the length of the wire 4000 (paragraph 67) and having loaded resonance frequency ranges (paragraph 54-55) which overlap with the claimed frequency range.  Therefore, such claimed ranges of length and frequency would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
As to claim 21, note that Schafer et al. discloses “a wireless, i.e. cordless, communication system can provide the communication path between power supply 2000 and handpiece 3000” (paragraph 132); but fails to explicitly disclose an electrical power source contained within the device body as claimed.  Ross discloses a surgical device that employs power derived from a battery within the handpiece 112 (Fig. 3; paragraph 46) alternatively to the power from electrical mains 206 (Fig. 2; paragraph 44).  Ross discloses the rechargeable battery (paragraph 58) as well known suitable battery.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer by substituting the external power source with rechargeable battery within the handpiece as taught by Ross as alternative suitable power source well known in the field in order to achieve wireless convenience, easy handling of the device, and a rechargeable device.  
As to claim 22, Schafer et al. fails to disclose a phase-lock loop in a feedback loop as claimed.  Ross et al. discloses a device comprising: a circuit having a transformer 310 capable of stepping up the low voltage signal to a higher voltage) receiving power from an energy source (paragraphs 50-51) at high-volate of 100V or more (paragraph 44).  The device further comprises a phase-locked loop coupled to the circuit to determine a resonance frequency of the piezoelectric transducer when the piezoelectric transducer is connected to the load (paragraphs 6, 49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer’s printed circuit board to  first determines the resonant frequency of the transducer and treatment tip via a phase-lock loop in a feedback loop by identifying where the impedance is a local minimum and the phase is zero; and drives the transducer and treatment tip at the resonant frequency at the AC voltage signal of 100 or more as taught by Ross in order to achieve efficiency with the available electrical source.   
As to claims 23-27, Schafer et al. discloses a fluid port 3130 in fluid communication with treatment tip 4000 which is of titanium material (paragraphs 57, 48).  The tip is mechanically mated to the horn of the piezoelectric transducer via threads (Fig. 9A).  


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Schafer et al. in view of Ross and Akagane, as applied to claim 18 as detailed above, and further in view of Lee et al. (2006/0241524). 
Regarding the limitation “a pump, Schafer/Ross/Akagane discloses the applicant’s basic invention with the exception of using a piezoelectric fluid pump with an ultrasonic medical device. Lee discloses using a piezoelectric fluid pump with an ultrasonic medical device (paragraphs 29, 68-69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Ross/Zang to use a piezoelectric fluid pump with an ultrasonic medical device as taught by Lee in order to remove any debris formed by the ultrasonic medical device during a procedure. 




Response to Arguments
10.	Applicant argues that Schafer et al. fails to disclose “a direct current electrical power source contained within the housing”.  Note that Schafer et al. discloses “a wireless, i.e. cordless, communication system can provide the communication path between power supply 2000 and handpiece 3000” (paragraph 132).  Schafer also discloses a battery (paragraph 88).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer by having the battery located within the housing body providing a direct current electrical contained within the housing in order to achieve a compact portable device as well known in conventional battery-powered devices. 
The newly claimed feature “the printed circuit board assembly determines the loaded resonant frequency of the piezoelectric transducer without the use of a microprocessor executing a proportional-integral-derivative (PID) control algorithm” (lines 24-26), lacks support from the originally filed application and therefore is considered to be new matter.  See ground(s) of rejection under 35 USC 112(a) above.  
	
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3732